Exhibit 10.27



OPERATING LEASE AGREEMENT



THIS OPERATING LEASE AGREEMENT is made and entered into as of the 10th day of
October, 2002, between NORTHEAST ENERGY ASSOCIATES, A LIMITED PARTNERSHIP, a
Massachusetts limited partnership ("NEA") and THE BOC GROUP, INC., a Delaware
corporation ("BOC").


WHEREAS, NEA owns, operates and maintains a carbon dioxide processing plant
facility located at Bellingham, Massachusetts (the "Facility");


WHEREAS, BOC and NEA have entered into that certain On-Site Steam Supply
Agreement dated October 10, 2002 (the "Steam Agreement") pursuant to which BOC
has agreed to purchase and NEA has agreed to sell the steam by-product produced
by NEA's cogeneration power plant (the "NEA Plant") associated with the
Facility;


WHEREAS, BOC and NEA have entered into that certain Flue Gas Agreement dated
October 10, 2002 (the "BOC Flue Gas Sale Agreement"), pursuant to which BOC has
agreed to purchase and NEA has agreed to sell flue gas from the NEA Plant;


WHEREAS, BOC and NEA have entered into that certain Transition Services
Agreement dated October 10, 2002 (the "Transition Services Agreement"), pursuant
to which the parties have agreed to provide each other with certain services
(defined therein) and to take other steps necessary to continuing smooth
operation of the Facility immediately prior to and following the commencement of
the Initial Operating Period; and


WHEREAS, BOC desires to lease, operate and maintain the Facility and NEA is
willing to lease the Facility in accordance with the terms hereinafter provided.


NOW THEREFORE, as part of the arrangements contemplated by the Steam Agreement
and in consideration of the above premises and the mutual promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, BOC and NEA hereby agree as
follows:


1. DEFINITIONS


Unless defined elsewhere in this Agreement, the capitalized terms in this
Agreement shall have the meanings set forth in this Section. The terms defined
below or used elsewhere in this Agreement shall be deemed to refer to the
singular or plural as the context requires.


1.1 "Affiliate" shall mean any company, person or other legal entity that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the party specified, where
control means the possession, directly or indirectly, of the power to direct the
management and policies of a party, whether through the ownership of voting
securities, contract or otherwise.


1.2 "Authorizations" shall mean any consents, decrees, orders, permits,
licenses, waivers, privileges, and approvals from and filings with any
Governmental Authority.


1.3 "Back End Equipment" shall mean the Equipment so designated in Schedule I
attached hereto which is to be verified and agreed to in writing by both parties
pursuant to the Transition Services Agreement.


1.4 "BOC Lien" shall mean any Lien created by BOC or arising by or through BOC
or any of its representatives or Affiliates or claims against BOC or its
representatives or Affiliates.


1.5 "BOC Permits" shall mean any permits issued to BOC in connection with its
performance of this Agreement or the Steam Agreement.


1.6 "Capital Improvements" shall mean any upgrades or modifications of Equipment
or the Facility that improve the production level or efficiency of the Facility
and are capitalized under generally accepted accounting principles; provided,
however, that replacements or repairs to the Facility or removable Equipment
shall not constitute Capital Improvements.


1.7 "Confidential Information" shall mean any and all proprietary and
confidential information of a party including, but not limited to, know-how,
procedures, operating techniques, equipment specifications, analytical
specifications, process designs, drawings, prints, technical information and
data (including Sensitive Operational Information) relating to or useful in the
operation, maintenance and repair of the NEA Plant, the Facility or the
processing and supply of Product. Notwithstanding the foregoing, "Confidential
Information" shall not include: (a) information received independently from a
third party by the receiving party, which third party is not under a
confidentiality obligation to BOC or NEA or any of its Affiliates (as the case
may be) with regard to such information; (b) information in the possession of
the receiving party prior to the Effective Date other than by reason of the
services to be performed or received pursuant to this Agreement; (c) information
that is or becomes publicly available through no wrongful act of either party or
its Affiliates or (d) information that is independently developed by or for the
receiving party without benefit of the other party's Confidential Information;
provided that, for each of the foregoing exceptions, the receiving party
provides the other party with written documentation evidencing the same upon
request of the other party.


1.8 "Effective Date" shall mean the date of this Agreement.


1.9 "Equipment" shall mean any and all equipment and any and all components,
parts or other materials, including, but not limited to, Front End Equipment,
Back End Equipment, flue gas blowers to the amine system, the amine system,
liquefaction system, and storage located in the Facility which are identified in
Schedule I and will be verified and agreed to in writing by both parties
pursuant to the Transition Services Agreement prior to commencement of the
Initial Operating Period.


1.10 "Excess Costs" shall have the meaning assigned to it in Section 3.7.


1.11 "Facility Site" shall mean the parcel of land owned by NEA identified and
described in Exhibit A on which the Facility is located.


1.12 "Flue Gas" shall mean the feedstock produced by the NEA Plant and supplied
to each of BOC and Praxair Inc. ("Praxair") pursuant to the terms of flue gas
agreements entered into separately with BOC and Praxair, respectively, and
meeting the specifications as set forth therein.


1.13 "Front End Equipment" shall mean the Equipment so designated in Schedule I
attached hereto to be verified and agreed to in writing by both Parties pursuant
to the Transition Services Agreement.


1.14 "Governmental Authority" shall mean any federal, state, county or municipal
court, agency or other governmental authority.


1.15 "Hazardous Material" shall mean any substance which constitutes, in whole
or in part, a pollutant, contaminant or toxic or hazardous substance or waste
under, or the generation, use, processing, treatment, storage, release,
transport or disposal of which is regulated by, any Legal Requirement.


1.16 "Initial Operating Period" shall mean the period commencing on January 1,
2003 through September 14, 2016.


1.17 "Interest" shall mean interest at a rate equal to the lesser of the prime
rate as listed under the 'Money Rates' section of the Wall Street Journal plus
two percent (2%) or the maximum permitted by law.


1.18 "Legal Requirements" shall mean all laws, statutes, decrees, orders,
injunctions, licenses, permits, approvals, agreements or regulations of any
Governmental Authority having jurisdiction over a particular matter, as now or
hereinafter in effect.


1.19 "Lien" shall mean any lien, security interest, encumbrance or assessment.


1.20 "Major Repair or Replacement" shall mean any repair or replacement which
(i) is made to the Equipment or the Facility during the term of the Operating
Period in accordance with prudent operating practice (or is made necessary by a
Legal Requirement), (ii) is necessary to maintain or return the affected
Equipment to equivalent function or capacity levels and is not a Capital
Improvement and (iii) costs in excess of US$350,000.


1.21 "NEA Permit Requirements" shall mean the Authorizations or portions thereof
identified in Schedule II as issued to NEA or its Affiliates or any operator of
the NEA Plant or the Facility that are imposed after the Effective Date and are
identified in writing to BOC by NEA as NEA Permit Requirements.


1.22 "NEA Plant Site" shall mean the parcel of land on which the NEA Plant is
located.


1.23 "Operating Period" shall mean the Initial Operating Period and any
extensions thereto, until terminated as provided in this Agreement.


1.24 "Permitted Encumbrances" shall mean (1) any Lien listed in Schedule III,
(2) any Lien arising under or permitted by NEA's current or future financing
arrangements or (3) any Liens that individually, and in the aggregate, do not
materially interfere with BOC's operation of the Facility.


1.25 "Power" shall mean the electricity generated by the NEA Plant in excess of
in-plant usage when the NEA Plant is generating Power.


1.26 "PPI Index" shall mean the Producer Price Index-Industrial Commodities
(where the base is 1982=100) published by the United States Department of Labor,
Bureau of Labor Statistics. If the PPI Index is revised and published on some
base other than 1982=100, the value will be adjusted to the 1982=100 base in
accordance with such conversion schedule or factors as may be supplied by the
Bureau of Labor Statistics.


1.27 "Product" shall mean liquid carbon dioxide produced by the Facility.


1.28 "Sensitive Operational Information" shall mean Confidential Information
that relates (inter alia) to the Facility's operation or process (including
performance data and planning); the identification and characteristics of
equipment comprised in an industrial gas plant owned by either BOC or NEA;
know-how relating to the production and storage of industrial gases; information
technology systems within either party; or contract supply arrangements between
either BOC or NEA, respectively, and third parties.


1.29 "Shortfall" shall mean: (i) for any hour the positive difference (if any)
between (1) the amount of Power required by BOC to operate and maintain the
Facility to process 54,000 lbs/hr of Steam, an amount not to exceed 7.0
megawatts, and (2) the amount of Power delivered or made available or (ii) the
failure of NEA to supply Steam or Flue Gas in accordance with the Steam
Agreement or flue gas agreements for any period of one hour or more such that
the Facility cannot operate at the production levels that it has been
demonstrated to be capable of running.


1.30 "Steam" shall mean steam produced by the NEA Plant meeting the temperature
and pressure specifications as set forth in the Steam Agreement.


1.31 "Transition Period" shall mean the period(s) of time set forth in the
Transition Services Agreement during which the Facility's operations will be
transferred to BOC as contemplated herein.


1.32 "Unamortized Capital Investment" shall mean the cost of a Capital
Improvement made by BOC that is placed in service within sixty (60) months prior
to (i) the date of termination (if occurring on or after expiration of the
Initial Operating Period) multiplied by 1 minus the fraction whose numerator is
the number of months prior to termination that the Capital Improvement has been
placed in service and where the denominator is sixty (60) or (ii) the date of
termination (if occurring prior to expiration of the Initial Operating Period)
multiplied by 1 minus the fraction whose numerator is the number of months the
Capital Improvement has been placed in service and where the denominator is the
lesser of sixty (60) months or the number of months remaining in the Initial
Operating Period and any extensions thereto.


2. LEASE OF THE FACILITY


2.1 Demise of Premises. In consideration of the mutual obligations and
undertakings herein and in the Steam Agreement, NEA hereby leases to BOC and BOC
hereby leases from NEA, the exclusive right to use and occupy, for the Operating
Period, the Facility and the Facility Site (as described in Exhibit A) and the
Equipment, in their current 'as is' condition, subject to the terms provided
below. NEA represents and warrants that it has good title to the Facility, the
Facility Site and the Equipment, subject to Permitted Encumbrances. NEA shall,
at its cost and expense furnish the Facility and Facility Site to BOC on the
first day of the Initial Operating Period, which shall be accessible and in
compliance with all applicable zoning and land use Legal Requirements in all
material respects and represents and warrants that as of the first day of the
Initial Operating Period, the Facility and the Facility Site are in compliance
with all Legal Requirements in all material respects; provided however, that
NEA's obligations with respect thereto shall be to correct and reimburse any
amounts associated with any condition or defect giving rise to a breach of the
representation if BOC gives NEA written notice thereof within five (5) years of
the Initial Operating Period, except as otherwise provided in Section 6 below.
NEA shall use all commercially reasonable efforts to correct such condition, at
its expense, as soon as reasonably practicable after being notified thereof. BOC
may give notice of a breach prior to the start of the Initial Operating Period.
The Facility shall be occupied exclusively by BOC for processing Product during
the Operating Period. BOC shall not have any obligations with respect to the
Facility except as expressly set forth in this Agreement, the BOC Flue Gas Sale
Agreement and the Steam Agreement. The lease contemplated in this Section 2.1
shall not amend or diminish any of BOC's other rights or obligations under this
Agreement.


2.2 Recording of Lease. The parties agree that they shall promptly execute
duplicate originals of a Memorandum of Lease, a form of which is attached hereto
as Exhibit B, which will constitute a short form of lease agreement, setting
forth a description of the demised premises, the term of the lease and any other
provisions of this Agreement as either party may desire and such Memorandum of
Lease shall be recorded on or before March 31, 2003 at BOC's expense.


2.3 Rights-of-Way. NEA grants BOC and its directors, officers, employees,
agents, contractors, subcontractors and authorized representatives, all
necessary rights-of-way for ingress and egress, and access to, on, through or
over the portions of NEA's Plant Site or upon the paved access roads or
railroads under the control of NEA as necessary to perform its obligations under
this Agreement. All such rights-of-way shall be subject to NEA's reasonable
security requirements and safety regulations and shall remain in full force and
effect during the term of this Agreement.


2.4 Quiet Enjoyment. NEA covenants and agrees that, so long as no default on the
part of BOC exists hereunder, BOC shall have the right to lawfully and quietly
have, hold, occupy and enjoy the Facility and the Facility Site, and to use the
Facility and the Facility Site, throughout the Operating Period, free from
hindrance to, interference with or molestation of such use and enjoyment by NEA
or the agents, employees, independent contractors of NEA or by any entity,
person or persons having or claiming an interest in the Facility by, through, or
under NEA; NEA represents and warrants that there are no actions arising out of
(i) matters which are recorded on or before the date of this Agreement in the
land records in which matters affecting the Facility Site are recorded or (ii)
actions by persons (other than NEA) whose rights arise from Permitted
Encumbrances.


2.5 Eminent Domain. In the event the Facility or the Facility Site is to be
taken in condemnation or expropriation proceedings or by exercise of any right
of eminent domain, then this Agreement shall automatically terminate as of the
date the condemning authority or the authority exercising its right of eminent
domain takes possession or control of the Facility. If there is a partial taking
and the Facility is no longer usable for the purpose(s) specified in Section 2.1
above, BOC may terminate this Agreement as of the date the condemning authority
or the authority exercising its right of eminent domain takes partial possession
or control of the Facility. All damages awarded for any such taking shall belong
to and be the property of NEA irrespective of the basis upon which they are
awarded; provided however, that nothing contained herein shall prevent BOC from
making a separate claim to the condemning authority for its expenses, trade
fixtures and loss of use and occupancy.


2.6 Utilities. BOC shall be responsible for arranging for and paying the costs
of any water, sewage and telephone lines required for the operation and
maintenance of the Facility.


2.7 Liens. This Agreement is subject to Permitted Encumbrances. BOC shall
indemnify and hold NEA harmless from all BOC Liens and will use reasonable
efforts to remove any such BOC Liens affecting the Facility, the Facility Site
or the Equipment during the Operating Period at its expense. NEA shall indemnify
and hold BOC harmless from and against all Liens on or affecting the Facility,
the Facility Site or any part thereof, except for any Liens listed on Schedule
III or BOC Liens. Title to and ownership of the Facility shall remain at all
times with NEA. BOC shall not permit any encumbrance, charge or security
interests to be created or subsist therein.


2.8 Surrender. On the last day of the Operating Period or upon the sooner
termination thereof, BOC shall vacate the Facility, the Facility Site and the
Equipment and surrender the same to NEA in the same condition as originally
provided to BOC, ordinary wear and tear, and fire and casualty for which NEA has
been previously reimbursed or which is covered under insurance policies
maintained by BOC and NEA in accordance with Section 14 hereof, excepted subject
to Section 3.7 below and the removal of any Back End Equipment. BOC will have
the right to remove Back End Equipment in accordance with Section 3.7 of this
Agreement and will have access to the Facility, Equipment or Facility Site for
sixty (60) days from the date of surrender or such other reasonable time period
as agreed between the parties. NEA agrees to accept the same in their then
present condition.


2.9 Reservation of Easements. NEA herein specifically reserves for itself and/or
any designee of NEA such utility and access easements over, under and across any
and all areas or any parts of the Facility or the Facility Site, surrounding,
adjacent to or contiguous with the building areas of the Facility, as the case
may be from time to time required by NEA and/or its designee in connection with
the use, ownership or operation of any part of the NEA Plant or any other
premises operated by NEA or any of its Affiliates.


3. OPERATION AND MAINTENANCE OF THE FACILITY


3.1 Operation and Maintenance. BOC at its cost and expense shall operate,
maintain, and repair the Facility during the Operating Period. BOC shall manage
and direct such operation, maintenance, and repair in accordance with all valid
and applicable Legal Requirements, NEA Permit Requirements and BOC Permits and
in conformity with generally accepted practices in the industrial gas industry.
BOC shall obtain and maintain all BOC Permits and NEA shall cooperate with BOC
to obtain the same. BOC shall at its expense prepare and submit to NEA all
applications, filings or requests for Authorizations, other than any required
under BOC Permits, as may be required for BOC to operate and maintain the
Facility under any NEA Permits identified in Schedule II during the Operating
Period as contemplated herein. For the avoidance of doubt, all such
Authorizations shall be held in NEA's name. BOC and NEA shall cooperate with
each other by taking all reasonably necessary actions to facilitate any
necessary filings required to maintain Authorizations, the NEA Permits, BOC
Permits and to comply with valid and applicable Legal Requirements.


3.2 Transition Period. The parties have entered into a Transition Services
Agreement, a copy of which is attached hereto as Exhibit C.


3.3 Inventory and Spare Parts. NEA shall provide at its cost, and BOC shall be
entitled to use at no cost, existing spare parts for maintenance of the
Facility. NEA shall provide an inventory of spare parts which shall be attached
hereto as Schedule IV. Further, in accordance with BOC's standards or with the
parties' agreement, BOC shall at all times keep an adequate supply of operating,
maintenance and office supplies and materials, and any necessary spare and
replacement parts, and any other materials and supplies, available for use at
the Facility. At the end of the Operating Period, BOC shall leave, and NEA shall
be entitled to ownership and use of, an inventory of spare parts of comparable
form and cost (or value) to that existing at the commencement of this Agreement,
at no cost to NEA. Subject to any adjustments for changes in the PPI Index: (i)
if the value of the final inventory is less than the value of the inventory on
the Effective Date, BOC shall pay NEA an amount equal to the difference within
thirty (30) days after receipt of a written invoice, together with supporting
documentation; or (ii) if the value of the final inventory is more than the
value of the inventory on the Effective Date, NEA shall pay BOC an amount equal
to the difference within thirty (30) days after receipt of a written invoice,
together with supporting documentation.


3.4 Maintenance, Shutdown and Downtime Allowance. BOC shall upgrade, operate and
perform such maintenance, including both unscheduled and scheduled, and repair
work on the Facility as it deems reasonably necessary to continue normal
operations of the Facility and to maintain the production capacity of the
Facility at least equal to the production capacity of the Facility on the
Effective Date, subject to Sections 15 and 16.3.


3.5 Emergency Procedures. In the event of an emergency at the Facility, BOC will
respond and shall take such actions as may be reasonably necessary to prevent,
mitigate or avoid any injury to individuals or damage or loss to property, and,
in the event of an emergency at the NEA Plant, NEA will respond and shall take
such actions as may be reasonably necessary to prevent, mitigate or avoid any
injury to individuals or damage or loss to property. Each party shall, as soon
as practicable, report to the other party any such incident affecting the
Facility or the NEA Plant, respectively.


3.6 Capital Improvements. BOC shall be able to make such Capital Improvements to
the Facility from time to time as required for operation of the Facility and BOC
believes appropriate to produce and deliver Product. BOC shall be responsible
for the cost of any such Capital Improvements, provided, however, that any
Capital Improvements made hereunder shall be subject to provisions for pro-rated
recovery in the event of termination pursuant to Section 16.3. All Capital
Improvements shall be subject to NEA's approval, not to be unreasonably withheld
or delayed.


3.7 Major Repairs or Replacements. BOC shall make Major Repairs or Replacements
as necessary during the term of the Operating Period and shall be responsible
for any costs incurred thereto up to and including an amount of US$350,000 per
event and for the Excess Costs that NEA is not obligated to pay. NEA agrees to
pay a portion of the costs for any Major Repair or Replacement not recovered by
insurance or warranties exceeding US$350,000 (the "Excess Costs") calculated and
payable as follows:


(i) Excess Costs for any Major Repair or Replacement of Front End Equipment
shall be allocated between BOC and NEA according to the formulas set forth in
Appendix I and shall be payable by NEA in cash, or as a credit against amounts
owed by BOC hereunder or under the Steam Agreement until such credit is
exhausted, within thirty (30) days after receipt of a copy of BOC's invoice for
payment of the Excess Costs;


(ii) Excess Costs for Major Repairs or Replacements of Back End Equipment shall
be allocated between BOC and NEA as provided in (i) above if NEA elects in
writing to retain such Back End Equipment at the end of the Operating Period.
Unless and until NEA provides the written election it shall have no
responsibility for sharing in Excess Costs for Major Repairs or Replacements of
Back End Equipment. Within thirty (30) days of paying Excess Costs, BOC shall
notify NEA in writing of its share of such Excess Costs. NEA may elect at any
time prior to termination of this Agreement whether to retain the Major Repair
or Replacement of Back End Equipment and make payment in cash or by credit to
BOC against amounts owed hereunder or under the Steam Agreement until such
credit is exhausted, provided that NEA's share of the Excess Cost shall be
subject to Interest for the period of time beginning thirty (30) days after the
date of notification through such time payment for the Excess Cost has been made
by NEA.


(iii) If NEA elects not to retain such Back End Equipment at the end of the
Operating Period, then NEA shall have no payment obligation to BOC for any
repairs or replacements made therein and BOC shall retain such Back End
Equipment and remove the same from the Facility at its cost and expense within a
reasonable time following expiration or termination of this Agreement.


(iv) Notwithstanding the foregoing, NEA shall not be responsible for any Excess
Costs for Major Repairs or Replacements as provided herein, if such Major
Repairs or Replacements result from BOC's sole negligence or BOC's failure to
maintain the Equipment or the Facility in accordance with generally accepted
industry standards.


3.8 Metering. NEA shall maintain such metering as may be necessary pursuant to
this Agreement and the Steam Agreement. Such metering shall be inspected and
tested for accuracy as either party may reasonably elect and the party
requesting the test shall bear the cost of such testing. All such inspection and
testing shall be in accordance with applicable guidelines set forth by the
National Bureau of Standards or other testing agency acceptable to BOC. If any
meter is found to be inaccurate by more than two percent (2%), any billings
based on such meter shall be adjusted to offset such inaccuracy with respect to
only those deliveries made during the shorter of thirty (30) days prior to such
test or the last half of the period of time since the last meter test. In
addition to the foregoing, BOC may install, maintain and calibrate check meters
at its sole expense.


3.9 BOC's Employees and Subcontractors. BOC shall enforce strict discipline and
good order among its employees and subcontractors at all times. BOC shall staff
the Facility as BOC deems appropriate and necessary in consideration of
operational and Legal Requirements. BOC shall be responsible for the acts and
omissions of all its employees, agents, invitees, subcontractors, and all other
persons and entities performing any work services for BOC under this Agreement.


3.10 Procurement Services. BOC shall perform procurement services for the
Facility and cause to be delivered to the Facility each and every item which
shall be required to enable BOC to operate the Facility in accordance with the
terms and conditions of this Agreement.


3.10 Operations Reporting. BOC shall provide NEA a written report monthly in a
form similar to that contained in Exhibit D. The Operations report shall be
delivered to NEA thirty (30) days following the end of each month.


4. SUPPLY OF POWER


4.1 Power Delivery. As part of the obligations under this Agreement, NEA shall
furnish and deliver to BOC and BOC shall accept from NEA Power at the Facility
metering equipment (meter no. 80989056) located at feeder breaker no. 3FB26
contained in motor control center no. 9070-3SWGR1 at the NEA Plant Site (as
referenced in drawing # EE-00-0010, Rev 5, Exhibit E) during the Operating
Period (the "Delivery Point"). NEA shall not be obligated to deliver Power at a
rate exceeding 7.0 megawatts. BOC shall not resell any Power delivered by NEA
hereunder. NEA shall not be required to operate the NEA Plant solely to furnish
Power to BOC, but at all times that NEA is providing Power at the NEA Plant, NEA
must deliver sufficient Power to operate the Facility.


4.2 Power Specifications. BOC may reject Power delivered to BOC under this
Agreement to the Delivery Point if such Power is not of the same quality of
Power as currently supplied to the Facility and such rejected Power shall be
deemed as not having been delivered or made available for purposes of Sections
15.3 and 15.4.


4.3 Rentals. For each month of the Operating Period, NEA shall bill BOC and BOC
shall pay NEA the Base Rent and Additional Rent defined in the rent schedule set
forth in Section I of Exhibit F. NEA shall submit a monthly invoice to BOC, on
or before the 5th of each month, covering all Rents and other sums, if any,
applicable to such month as well as all any rent applicable during the prior
month not covered by the prior invoice. Such invoices shall be on a net cash
basis, payable by BOC within twenty-five (25) days after receipt thereof. If for
any reason the Facility is not operating and Power, Steam and Flue Gas are
available (a "Facility Outage"), then BOC will continue to pay Base Rent,
provided that if in any calendar year the number of hours of Facility Outage
exceed 48, any Base Rent paid with respect to any Facility Outage hour after the
48th hour (prorated on an hourly basis) shall be applied as a credit by the end
of the following calendar year on a dollar for dollar basis against Additional
Rents for up to a total of two hundred forty (240) credit hours over a calendar
year. A sample calculation of the rent credit is contained in Schedule V.


4.4 Power Meter. Subject to Section 3.8 above, Power shall be metered and
measured by totaling the amount of Power supplied over the course of one hour
intervals.


4.5 NEA Plant Downtime. NEA shall promptly notify BOC of any NEA Plant downtime
and the estimated duration of such downtime.


4.6 Backup Power. In the event there is no Power, NEA shall arrange for backup
power for the Facility at the same average cost as NEA obtains backup power for
the NEA Plant including, but not limited to, energy charges, demand charges,
transmission costs and distribution costs, less any applicable credits. BOC will
reimburse NEA for such costs incurred for such backup power to the extent of
BOC's use of such power and subject to NEA providing invoices from the utility
providing such backup power as set forth herein.


5. SECURITY AND SAFETY REGULATIONS


BOC, its agents, employees and subcontractors shall perform all obligations
under this Agreement and all work and services in a safe and responsible manner
and shall comply with all applicable safety laws and regulations promulgated by
any Governmental Authority including, without limitation, the requirements of
the Occupational Safety and Health Act of l970 ("OSHA") and the Construction
Safety Act of 1969. BOC will adequately train all of its employees and
subcontractors engaged in the work and services in all of the OSHA rules and
regulations related thereto. Additionally, BOC, its agents, invitees, employees
and subcontractors shall fully comply with the NEA Security and Safety Policies
set forth in Schedule VI attached hereto.


6. ENVIRONMENTAL LIABILITIES; HAZARDOUS MATERIALS


6.1 NEA Obligations. NEA will be solely responsible for all claims, damages,
losses, costs and expenses arising from the presence or release of Hazardous
Material on, at or under the Facility or from noncompliance with applicable
environmental Legal Requirements, including noise ("Environmental Liabilities"),
in either case, existing, occurring or caused prior to the first date of the
Initial Operating Period ("NEA Environmental Liabilities"). NEA shall indemnify
BOC and its respective officers, directors, shareholders, employees and agents,
from and against any and all NEA Environmental Liabilities. Prior to and during
BOC's occupancy of the Facility, NEA shall advise BOC in writing of the
existence of any existing contamination or remediation/removal orders or
activities relating to the Facility, the Facility Site or the NEA Plant.


6.2 BOC Obligations. BOC will be solely responsible for all claims, damages,
losses, costs and expenses arising from the release of Hazardous Material on, at
or under the Facility or from noncompliance with applicable environmental Legal
Requirements, in either case, occurring after the first date of the Initial
Operating Period and arising as a result of the activities of BOC and its
agents, sub-contractors and employees ("BOC Environmental Liabilities"). BOC
shall indemnify NEA, and its respective officers, directors, shareholders,
employees and agents, from and against any and all BOC Environmental
Liabilities. Following commencement of the Initial Operating Period, BOC shall
be responsible for the presence of Hazardous Materials used in processing carbon
dioxide gas which are stored at the Facility Site and turned over to BOC at
commencement of the lease.


6.3 Notification of Releases. BOC and NEA shall immediately notify the other of
any Hazardous Material released at the Facility or the NEA Plant, respectively,
as a result of BOC's or NEA's activities thereon that could adversely affect the
other party or its property, and shall comply with all of the other party's
procedures applicable thereto. BOC shall provide NEA and NEA shall provide BOC
with safety data sheets for any Hazardous Materials BOC uses at the Facility or
NEA uses at the NEA Plant, respectively.


6.4 Hazardous Material Disposal. BOC shall be responsible for the disposal of
Hazardous Material, if any, generated by or at the Facility during the Operating
Period (such Hazardous Material hereinafter referred to as "BOC Hazardous
Material"). Such disposal shall be performed in a safe manner and in accordance
with any and all Legal Requirements and Authorizations, and any contractor
appointed by BOC for this purpose shall be competent, insured, and licensed in
accordance with Legal Requirements.


6.5 Remediation. BOC shall notify NEA in writing as soon as practicable after
BOC's discovery of Hazardous Materials that existed on the Facility Site or the
NEA Plant Site prior to the Effective Date or which arose from or were caused by
releases prior to the Effective Date ("NEA Hazardous Materials") and NEA shall
have a reasonable period or time to undertake, at its own expense, such
corrective measures as are necessary to remove such NEA Hazardous Materials and
to remediate such presence or discharge in compliance with applicable
environmental laws or as directed by a Governmental Authority. If NEA fails to
commence, or, once commenced, fails to complete within a reasonable period of
time, such removal and remediation activities, then BOC shall have the right to
undertake such removal and remediation activities and NEA shall reimburse BOC
for its actual, documented costs therefor within thirty (30) days of receipt of
an invoice.


NEA shall notify BOC in writing as soon as practicable after NEA's discovery of
BOC Hazardous Materials on the Facility Site or the NEA Plant Site, and BOC
shall have a reasonable period or time to undertake, at its own expense, such
corrective measures as are necessary to remove such BOC Hazardous Materials and
to remediate such presence or discharge in compliance with applicable
environmental laws or as directed by a Governmental Authority. If BOC fails to
commence, or, once commenced fails to complete within a reasonable period of
time, such removal and remediation activities, then NEA shall have the right to
undertake such removal and remediation activities and BOC shall reimburse NEA
for its actual, documented costs therefor within thirty (30) days of receipt of
an invoice.


7. NEA RESPONSIBILITIES


7.1 General. NEA shall at its own cost and expense provide and carry out the
information, materials, services, obligations and other items set out in this
Agreement and this Section 7, at such times and in such manner as may be
required for the timely, expeditious and orderly performance by BOC of the
operation, maintenance and repair of the Facility.


7.2 Operational Information. During and after the Transition Period, NEA shall
make available to BOC complete copies of all technical, operational and other
related information regarding the Facility, as is in the possession, or under
the control, of NEA. BOC shall not be responsible for any default hereunder
resulting directly from NEA's failure to provide such information relevant to
such default.


7.3 Equipment Manuals. During and after the Transition Period, NEA shall make
available copies of all Equipment vendors' manuals and any other relevant
information provided by any agent or contractor performing services for and on
behalf of NEA with respect to the Facility.


7.4 NEA Permits. NEA shall be responsible for obtaining, maintaining and
renewing all Authorizations, including any NEA Permit Requirements, for NEA to
do business in the jurisdiction in which the Facility is located and for the
use, ownership, operation and maintenance of the Facility and the Facility Site,
other than BOC Permits as provided in Section 3.1 above.


7.5 Security. NEA shall not be required to provide any security except to
maintain a fence around the NEA Plant Site and maintain such control over the
access of one common gate for the NEA Plant and the Facility as NEA maintains
for the NEA Plant. Currently the control of access is effected through a
remotely operated camera located at the access gate. NEA shall not be
responsible for the activities of persons authorized by BOC to enter the
Facility Site and may deny access to the Facility Site to any person not
authorized by BOC to enter the Facility Site.


7.6 Enforcement. NEA will maintain and enforce all real estate and contractual
rights that are necessary for it to perform its obligations under this Agreement
and shall permit BOC to enforce on its behalf all warranties held by NEA of
Equipment or the Facility.


8. RIGHT OF ENTRY BY NEA


BOC shall permit (i) NEA or NEA's Affiliates, authorized agents, representatives
or employees to enter upon the Facility Site during normal business hours for
the purpose of determining compliance with this Agreement, the Steam Agreement
and the BOC Flue Gas Sale Agreement and (ii) NEA's lenders to enter upon the
Facility Site during normal business hours in order to exercise their rights
pursuant to any applicable financing documents between such lenders and NEA and
an attornment agreement between BOC and such lenders; provided that NEA shall
give BOC advance written notice when reasonable to do so before entering the
Facility for these purposes and shall not thereby unreasonably interfere with
BOC's use thereof.


9. TAXES


9.1 Real and Personal Property. BOC shall reimburse NEA for all real and
personal property taxes, general and special assessments and any value added
taxes which may be levied upon, assessed against or applicable to the Facility
or, the Facility Site or any part thereof. NEA shall bill BOC for such expenses
as they come due and BOC shall pay NEA within thirty days of receiving such
bill.


9.2 Exemption. Upon BOC's request, NEA shall provide BOC with properly completed
exemption certificates for any tax from which NEA claims exemption.


9.3 Assessment. Any tax assessment or excise imposed by any present or future
law or by any Governmental Authority in connection with any Power delivered
hereunder (other than income, real estate or franchise taxes imposed on NEA or
NEA's property), if paid by NEA as the result of its performance under this
Agreement shall be added to Additional Rent invoiced and shall be paid by BOC.


10. CONFIDENTIALITY AND INTELLECTUAL PROPERTY


10.1 Disclosure. This Agreement and any Confidential Information which has been
or may be furnished or otherwise made available by either party (the "disclosing
party") to the other (the "receiving party") in connection therewith, is and
shall remain the sole and exclusive property of the disclosing party and may
only be used for the purpose of operating and maintaining the Facility,
including for the analysis of the costs and appropriateness of the methods of
operation of the Facility. Without the prior written consent of the disclosing
party, the receiving party shall not disclose to any third person or use for any
purpose any Confidential Information, except that the receiving party may
disclose and use any Confidential Information as follows:


(i) disclosures to receiving party's Affiliates and its or its Affiliates'
employees, lenders, investors, counsel, accountants or other representatives;
provided that the receiving party causes such persons to comply, in writing,
with this Section 10;


(ii) in order to comply with any Legal Requirement, stock exchange rule, tax
audit or tax compliance procedures; provided that prior to making any such
disclosure (except with respect to tax matters) the disclosing party making the
disclosure will notify the receiving party of any proceeding of which it is
aware that may result in disclosure, and use reasonable efforts to limit or
prevent such disclosure;


(iii) in connection with bona fide potential purchasers of the Facility, the NEA
Plant or interests in the receiving party or its Affiliates if such potential
purchasers have agreed in writing (i) to only use the Confidential Information
on a need to know basis and solely for purposes of evaluating the purchase and
(ii) to abide by the terms of this Section 10.


If a party determines, after using all reasonable due diligence that disclosure
of this Agreement or the filing of copies of this Agreement is required under
any requirement of the Securities and Exchange Commission, such party will, to
the maximum extent permitted by law, take all reasonable actions including,
without limitation, requesting confidential treatment pursuant to the rules and
regulations of the Securities and Exchange Commission of such Confidential
Information to limit from any public disclosure such information under the
Freedom of Information Act.


10.2 Termination. Upon the termination of this Agreement, the receiving party
shall: (i) promptly return all Confidential Information of the disclosing party
to it, whether in written or electronic form, and neither receiving party nor
any of its employees shall retain any copies, extracts, or other reproductions
thereof, in whole or in part, in any form whatsoever; and (ii) take reasonable
steps to assure that all documents, memoranda, notes, and other writings or
electronic records prepared by it which include or reflect any Confidential
Information belonging to the disclosing party and cannot be returned pursuant to
(i) above, are destroyed.


10.3 Irreparable Harm. Receiving party recognizes that disclosing party and its
Affiliates, if relevant, may suffer irreparable harm as a result of the
unauthorized disclosure, reproduction or use of any Confidential Information and
that monetary damages will be inadequate to compensate disclosing party for such
breach. Therefore, receiving party agrees that in the event of any failure to
comply with the provisions of this Section, disclosing party shall be entitled
to seek a preliminary injunction, and any other equitable relief in order to
protect and recover the Confidential Information.


10.4 Disclosure Required. The foregoing to the contrary notwithstanding, if
disclosure of any Confidential Information of the disclosing party is legally
required to be made by the receiving party in or pursuant to a judicial,
administrative or governmental proceeding or order or similar proceeding or
order of a self-regulatory organization, the receiving party may make such
disclosure but only to the extent required to comply with the law; provided,
however, that if required, receiving party will cooperate if disclosing party
seeks a protective order or other legal action to resist such disclosure and
shall limit such disclosure to the minimum required.


10.5 Intellectual Property. All rights in inventions, designs and other
intellectual property created or developed solely by BOC during the Operating
Period with respect to the Facility shall be vested in BOC and NEA shall have a
non-exclusive, royalty-free license to use such inventions, designs and other
intellectual property at the Facility as necessary. BOC will notify NEA when it
becomes aware of the creation or development of any such intellectual property.
The parties shall provide all necessary consents and execute all requisite
documentation to effect the formal vesting in BOC or its nominee of such rights.


10.6 Fluor-Daniel. BOC shall comply with the confidentiality obligations of NEA
under the provisions of the Fluor-Daniel license agreement attached as Exhibit G
as such obligations relate solely to NEA's grant of a sub-license to BOC of
certain intellectual property related thereto.


11. WARRANTY


11.1 BOC warrants that the operation and maintenance of the Facility shall be in
accordance with all Legal Requirements and in conformity with generally
acceptable practices in the industrial gas industry.


11.2 OTHER THAN THE WARRANTY SET FORTH HEREIN, THERE ARE NO OTHER WARRANTIES,
REPRESENTATIONS, OR CONDITIONS OF ANY KIND OR NATURE, AND BOC NEITHER MAKES NOR
INTENDS, NOR DOES IT AUTHORIZE ANY AGENT OR REPRESENTATIVE TO MAKE, ANY OTHER
WARRANTIES, EXPRESS OR IMPLIED, IN FACT OR BY LAW, AND NO OTHER WARRANTIES BY
BOC SHALL BE IMPLIED OR CREATED, INCLUDING, BUT NOT LIMITED TO ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


11.3 OTHER THAN THE POWER WARRANTY SET FORTH IN SECTION 4.2 HEREIN, NEA MAKES NO
WARRANTIES, REPRESENTATIONS OR CONDITIONS OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, IN FACT OR BY LAW, WITH RESPECT TO POWER INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.


12. CLAIMS


Written notice of all claims for breach of any warranty set forth in this
Agreement shall be made as soon as reasonably possible, but no later than thirty
(30) days of the date NEA knew or should have known of the basis of such claim.
Written notice of all claims relating to any Power or backup power delivered by
NEA (or not delivered) shall be made within thirty (30) days of such delivery
(or after the date that the same should have been delivered). Written notice of
all claims with respect to billing matters shall be made within one (1) year of
the date of the relevant invoice.


13. INDEMNIFICATION


13.1 General. Except as otherwise set forth in this Agreement, each party (the
"Indemnifying Party") agrees to indemnify and hold the other party, its
directors, officers, partners, agents, and employees ("Indemnitees") harmless
from and against any and all claims, damages, losses, demands, liabilities and
actions or causes of action, including any and all cost or expense of any kind
or nature related thereto (including court costs and reasonable attorneys' fees)
asserted by any person other than a party, Praxair or their Affiliates
(collectively, "Claims") including Claims resulting from bodily injury, death or
damage to property of any person, to the extent arising out of or caused by the
reckless, negligent or willful acts or omissions of the Indemnifying Party
arising from or in connection with its obligations hereunder.


13.2 Notice and Defense. In the event an Indemnitee seeks to be indemnified
hereunder, it shall promptly notify the Indemnifying Party in writing of the
facts and circumstances upon which any such Claim is based; provided that the
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder. The Indemnifying Party shall defend each
Claim which is less than or equal to the amounts set forth in Section 13.3 with
counsel of its sole choice and shall have the sole authority to settle or
compromise the same. As long as the Indemnifying Party defends a Claim, the
party bringing the Claim shall not be responsible for the fees of attorneys
retained separately by it. Upon the Indemnifying Party's request, Indemnitee
shall cooperate with the Indemnifying Party in the defense of each Claim with
such cooperation including providing information necessary to answer
interrogatories, producing requested documents and making employees available as
witnesses at oral deposition and/or trial.


13.3 Indemnification Caps. Notwithstanding any other provision hereof, the
parties' indemnification obligations under Sections 12 and 13 with respect to
any matter arising out of, under or in connection with this Agreement shall not
exceed in the aggregate US$500,000 per Claim or event, subject to a total
aggregate capped amount of US$1,000,000 over the term of this Agreement.


13.4 Payments. Any payment made by a party pursuant to this Section in respect
of any Claim shall be net of any insurance proceeds realized by and paid to the
Indemnitee in respect of such Claim and shall be reduced by an amount equal to
any tax benefits realized by the Indemnitee which are attributable to such
Claim.


13.5 Other Limitations. Except for the indemnification obligations set forth in
Sections 13.1, 13.2 and 13.3, in no event shall either party be liable hereunder
to the other party for any indirect, incidental, special or consequential
damages, including, but not limited to, lost profits, loss of use or business
interruptions under any circumstances, caused by or arising out of, in whole or
in part, any negligent act or omission, even if advised of the possibility of
such damages.


14. INSURANCE


14.1 General. BOC and NEA shall maintain until termination of this Agreement the
insurance requirements set forth in Schedule VII.


14.2 Evidence of Insurance. On or before the required date for the insurance to
be provided as required herein (and each policy renewal date) each party shall
provide certificates of insurance to the other evidencing that the required
insurance is in place. The certificates shall include the type of insurance, the
limits of insurance and any excesses or deductibles, the policy term, the name
of the insurer, and a list of the applicable endorsements.


14.3 Notice. Each party shall give the other prompt notification of any claim
with respect to any of the insurance policies referred to in this clause,
together with details of the incident giving rise to such claim, and shall
afford each other all such assistance as may be required for the preparation and
negotiation of insurance claims.


14.4 Insurance Proceeds. In the event of any loss or damage to the Facility or
any related material or Equipment, NEA shall, to the extent permitted by its
financing agreements, apply any proceeds resulting from the insurance policies
to the repair or replacement of the Facility or such related material or
equipment.


15. FORCE MAJEURE


15.1 Force Majeure. Other than in respect of a payment of money due, neither
party shall have any liability to the other for failure to perform its
obligations, delay or loss occasioned by any circumstance, event or occurrence
beyond the reasonable control of the affected party ("Force Majeure"). Force
Majeure events may include acts of God or public enemy; fire; explosion; flood;
drought; war; riots; sabotage; accident; embargo; governmental priority;
requisition; condemnation; nationalization; allocation or other action by
Governmental Authority; unavailability of Equipment due to extraordinary
equipment failure (unless such failure occurred as a result of the affected
party's failure to maintain same in accordance with generally accepted industry
standards); pipeline breaks; blockades; unavailability of supply of raw
materials from normal sources; or labor matters.


15.2 Effect of Non-Performance. If a party is unable to perform any obligation
in this Agreement because of Force Majeure, then, subject to Section 4.3, the
obligations of that party shall be suspended to the extent and for the period of
such Force Majeure condition, provided that: (i) the suspension of performance
is of no greater scope and of no longer duration than is required by the Force
Majeure event; (ii) the affected party uses reasonable endeavors to avoid and
reduce the effects of the Force Majeure event, and to resume performance of its
obligations; (iii) the affected party gives prompt written notice to the other
party setting out the nature of the event of Force Majeure, the impact it will
have on performance, and its expected duration, and provides status updates
whenever there is any significant change.


15.3 Shortfall. Each time that a Shortfall occurs for forty-eight (48)
consecutive hours or more the Base Rent for the month shall be abated by an
amount equal to the monthly Base Rent times the quotient obtained by dividing
the number of hours a Shortfall existed minus 48 by the number of hours in the
month. The abatement of the Base Rent shall be BOC's sole remedy for any failure
by NEA to generate or deliver Power or Flue Gas to BOC and NEA shall not be in
default hereunder for such failure if the Base Rent is abated.


15.4 Excused Performance. BOC's performance under this Agreement of its
obligations to take Power shall be excused for any period of time when the NEA
Plant is operating only one gas turbine and it is operating on fuel oil or when
the NEA plant is operating both gas turbines on fuel oil ("Oil Operations").
Such an event would prevent NEA from providing Flue Gas to the Facility from a
gas turbine operating on natural gas and any monthly Base Rent due hereunder
shall be abated by an amount equal to the Base Rent for the affected month times
the quotient obtained by dividing the number of hours of Oil Operations within
the month by the total number of hours in the month. The rent abatement provided
under this Section shall not be available during any period in which neither gas
turbine is in operation, nor shall the rent abatement be applicable to any
period for which BOC receives a rent abatement pursuant to any other provision
of this Agreement.


16. TERM AND TERMINATION


16.1 Term of Agreement. Subject to Section 16.2 and 16.3, this Agreement shall
commence on the Effective Date and shall remain in full force and effect through
the Initial Operating Period and shall continue in effect thereafter unless
either party terminates by providing the other with at least twelve (12) months
prior written notice of termination of this Agreement, which termination shall
be effective no earlier than the expiration of the Initial Operating Period.


16.2 Early Termination For Default. This Agreement or any or all of the services
to be provided hereunder may be terminated by either party (the "non-defaulting
party") if any of the following events ("Events of Default") occur by or with
respect to the other party (the "defaulting party"): (i) the defaulting party
commits a material breach of any of its obligations hereunder (including a
failure to make payment when due) and, subject to Section 22, fails to cure such
breach within thirty (30) days of receipt of written notice from the
non-defaulting party; (ii) any insolvency of the defaulting party, any filing of
a petition in bankruptcy by or against the defaulting party, any appointment of
a receiver for the defaulting party, or any assignment for the benefit of the
defaulting party's creditors; provided, however, that in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if the proceeding is not dismissed within sixty (60) days after the
filing thereof; or (iii) the Steam Agreement or both flue gas agreements are
terminated due to a default by the defaulting party. Upon any Event of Default,
in addition to its right to terminate this Agreement, a party may pursue any
remedy available at law or in equity. In addition, if the Steam Agreement is
terminated for any reason other than a default hereunder, this Agreement shall
automatically terminate.


16.3 Special Termination Events. Upon a Special Termination Event, either party
may upon thirty (30) days notice terminate this Agreement so long as it also
agrees to terminate the Steam Agreement and neither party shall have further
liability to the other party after the date of termination except as provided in
Sections 3.3 and 16.4 with respect to liabilities accruing before the date of
termination. For purposes of this Section "Special Termination Events" means (1)
any Force Majeure event that results in any shutdown of the NEA Plant which
lasts longer than three (3) months, (2) any renegotiation or termination of any
of NEA's power sales agreements that either reduce the amount of Power available
to BOC and required to operate the Facility or results or is expected to result
in more than four (4) Shortfalls occurring over a one (1) month period, (3) the
elimination of the requirement that NEA maintain the "qualifying facility"
certification of the NEA Plant in order to comply with its power sales
agreements, financing agreements or any applicable Legal Requirements, (4) any
Major Repair or Replacement which exceeds or is expected to exceed a total cost
to BOC of US$750,000 per calendar year, or a series of such Major Repairs or
Replacements exceeding or expected to exceed a total of US$5,000,000 in the
aggregate over the term of the Agreement net insurance recovery or any
contributions made by NEA, (5) any Major Repair or Replacement to Front End
Equipment, preventing operation of the Facility, that takes longer than three
(3) months to repair or replace or (6) BOC's failure to take delivery of
sufficient Steam as defined in Section 3 of the Steam Agreement over a twelve
(12) month calendar period during the Operating Period or if NEA provides
written notice to BOC on the last business day of August in each calendar year
which indicates the amount of Steam required to be purchased by BOC thereunder
and any forecasts related thereto over the remaining term of the calendar year
to maintain NEA's "qualifying facility" certification and following such written
notice, BOC fails to provide and follow a reasonable remediation plan to ensure
consumption of such Steam prior to December 31st. Upon a Special Termination
Event relating to (1), (2), (3) or, if NEA is unwilling to make its share of the
contributions per (4) above, NEA shall pay BOC an amount equal to the
Unamortized Capital Investment as of the date of termination within thirty (30)
days after receiving from BOC an invoice therefore, together with supporting
documentation.


16.4 No Release. Termination shall not release either party from any obligation
or liability incurred prior to the date of termination. In all other respects,
the rights and obligations of the parties to this Agreement which expressly or
by implication come into or continue in force after the date of termination or
expiration of this Agreement shall survive termination or expiration. Neither
party shall have any liability to the other party for terminating the Agreement
pursuant to this Section 16 except for termination pursuant to Section 16.2,
16.3 or as provided in Section 3.3.


17. ASSUMPTION OF OBLIGATIONS IN THE EVENT OF MATERIAL BREACH OF THE STEAM AND
BOC FLUE GAS SALE AGREEMENT


The Parties agree that the Three Party Agreement of even date herewith, a copy
of which is attached hereto as Exhibit H, will govern BOC and Praxair's
respective obligations to each other and NEA in the event of a material breach
of this Agreement, the Steam Agreement or BOC Flue Gas Sale Agreement.


18. ASSIGNMENT


18.1 Permitted. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, and their respective successors and permitted
assigns. This Agreement may not be assigned by either party hereto without (a)
assignment of the Steam Agreement and the BOC Flue Gas Sale Agreement and (b)
the prior written consent of the other party, provided that such consent shall
not be unreasonably withheld or delayed; except (i) BOC may assign this
Agreement to Praxair on ten (10) days written notice to NEA; (ii) NEA may assign
this Agreement, to its lenders, subject to a consent and agreement the form of
which is attached as Exhibit I; and (iii) either party may assign this Agreement
together with the Steam Agreement, the Three Party Agreement and BOC Flue Gas
Sale Agreement or any of its rights hereunder to any of such parties'
Affiliates, or to any creditworthy entity who succeeds (by purchase, merger,
operation of law or otherwise) to all or substantially all of the capital stock
or partnership interests (as the case may be), or the assets or business of such
party, if such entity agrees in writing to assume and be bound by all of the
obligations of such party under this Agreement. Any purchaser of the NEA Plant
shall be deemed to be a creditworthy entity. Any assignment shall not relieve
the assigning party of its responsibility for its obligations hereunder.


18.2 Subcontract. BOC may subcontract any part or parts (but not the whole) of
the operation or maintenance services to subcontractors, but BOC shall remain
responsible for carrying out such services.


18.3 No Sublease. BOC shall not sublease all or part of the Facility Site or the
Facility without NEA's prior written consent.


19. NOTICES


Unless otherwise specifically provided for herein, all notices, consents,
requests, demands and other communications required or permitted to be given
pursuant to this Agreement shall be deemed to have been duly given if delivered
personally or sent by telex, telecopy, facsimile transmission, or certified mail
(postage prepaid, return receipt requested). Until another address or addressee
shall be furnished in writing by either party, notices shall be given in
duplicate, addressed as follows:


To BOC at:
The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: General Counsel
Telecopier: (908) 771-4803

 


To NEA at:
Northeast Energy Associates,
Limited Partnership
c/o FPL Energy LLC
Juno Beach, FL 33408
Attn: Business Manager
Telecopier: (561) 691-7309


with a required copy to:
The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Vice President, Product Management, BOC Gases Division
Telecopier: (908) 771-1468


20. RELATIONSHIP OF PARTIES


20.1 Landlord/Tenant. The parties, for all purposes under this Agreement, shall
be considered landlord and tenant and the relationship of NEA and BOC shall
under no circumstances be deemed that of master and servant, principal and
agent, employer and employee, partners, or joint venturers. Neither party has
the right or authority to enter into any contract, warranty, guaranty or other
undertaking in the name or for the account of the other party, or to assume or
create any obligation or liability of any kind, express or implied, on behalf of
the other party, or to bind the other party in any manner whatsoever, or to hold
itself out as having any right, power or authority to create any such obligation
or liability on behalf of the other or to bind the other party in any manner
whatsoever (except as otherwise provided by this Agreement or as to any other
actions taken by either party at the express written request and direction of
the other party).


20.2 Independent Responsibility. Except as otherwise described herein, for the
purposes of this Agreement each party is solely responsible for its own
employees, agent contractors and invitees, including the actions or omissions
and the payment of compensation, taxes and benefits of those employees, agent
contractors and invitees.


21. INSPECTION AND REPORTING


Each party shall keep, in accordance with generally accepted accounting
principles consistently applied, separate records together with all supporting
documents and allow the other party (the "Auditing Party") or its authorized
representative (subject to a confidentiality agreement acceptable to the party
to be audited) at all reasonable times upon no less than fourteen (14) days
prior written notice to inspect and copy any information relevant to the
compliance by that party with its obligations under this Agreement. The Auditing
Party shall bear the expense of this inspection.


22. DISPUTE RESOLUTION


In the event that a party to this Agreement has reasonable grounds to believe
that the other party hereto has failed or may fail to fulfill any obligation
hereunder, or that its expectation of receiving due performance under this
Agreement may be impaired, such party will promptly notify the other party in
writing of the substance of its belief. The party receiving such notice must
respond in writing within thirty (30) days of receipt of such notice and either
provide evidence that the condition has been cured, or provide an explanation of
why it believes that its performance is in accordance with the terms of this
Agreement, and also specify three (3) dates, all of which must be within thirty
(30) days from the date of its response, for a meeting to resolve the dispute.
The claiming party will then select one (1) of the three (3) dates, and a
dispute resolution meeting will be held. If the parties cannot, in good faith
discussions, resolve their dispute, they will submit the dispute to senior
executives representing each party who are authorized to resolve such dispute,
respectively. Any resolution upon which these executives may agree will be final
and binding on the parties. If said dispute cannot be settled within thirty (30)
days after the initial request for a senior executive level meeting, the parties
will attempt in good faith to resolve the dispute by mediation. The parties
shall agree upon a neutral mediator chosen from the Center of Public Resources
Judicial Panel to mediate efforts to arrive at a settlement. If the dispute has
not been resolved pursuant to the aforesaid mediation procedure within sixty
(60) days of the commencement of such procedure or if the parties do not agree
to pursue mediation within sixty (60) days of the initial request for meeting,
each party shall be free to pursue all its legal remedies.


23. GENERAL PROVISIONS


23.1 Title and Section Headings. The title and section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement or of any provision hereof.


23.2 Entire Agreement. Except as otherwise provided herein, this Agreement and
the attached Schedules, Exhibits and Appendices set forth the entire agreement
between BOC and NEA regarding the subject matter hereof and supersedes and
cancels all prior and contemporaneous agreements and understandings between the
parties, whether oral or written. The parties recognize that this Agreement, the
flue gas agreements and the Steam Agreement are part of an integrated
transaction.


23.3 Modifications. No extension (whether pursuant hereto or otherwise),
amendment, modification, change, waiver or discharge of, or addition to, any
provision of this Agreement shall be effective unless the same is in writing and
is signed or otherwise assented to in writing by an authorized individual on
behalf of BOC, NEA and Praxair, and unless such writing specifically states that
the same constitutes such an amendment, modification, change, waiver or
discharge of, or addition to, one of more provisions of this Agreement.


23.4 Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby and it
is the intention of the parties that any such provision be reformed so as to
make it enforceable to the maximum extent permissible under applicable law.


23.5 Governing Law. The provisions of this Agreement shall be governed and
construed in all respects in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflicts of law rules.


23.6 Purchase Orders. The parties may, from time to time, use purchase orders,
acknowledgments, websites, clickthrough agreements, EDI documents, or other
instruments to order, acknowledge, or specify delivery times, suspensions,
quantities, or other similar specific matters concerning the Equipment, the
Facility, or relating to performance hereunder, but the same are intended for
convenience and record purposes only and any provisions that may be contained
therein are not intended to (nor shall they serve to) add to or otherwise amend
or modify any provision of this Agreement, even if signed or accepted on behalf
of either party with or without qualification.


23.7 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one an the same instrument.


23.8 Approvals. In the event approvals or notifications of any governmental
authorities are needed for the effectiveness of this Agreement, then this
Agreement shall not become effective until such approvals are obtained or such
notifications have become effective. NEA shall provide its full assistance in
obtaining any such approval or to give any notice, as and when needed.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



THE BOC GROUP, INC.

 



NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

By Northeast Energy, LP,
    Its General Partner


By ESI Northeast Energy GP,
    Its Administrative General Partner



By:



R S GRANT

 



By:



RONALD SCHEIRER













Name:



R. S. Grant

 



Name:



Ronald Scheirer













Title:



Vice President

 



Title:



Vice President













 

 

Exhibit A

Facility Site Identification



 

 

Exhibit B

Form of Memorandum of Lease


MEMORANDUM OF LEASE



This Memorandum of Lease memorializes that certain Operating Lease Agreement by
and between Northeast Energy Associates, a Limited Partnership, a Massachusetts
limited partnership of as Lessor and The BOC Group, Inc., a Delaware
corporation, of 575 Mountain Avenue, Murray Hill, New Jersey 07974, as Lessee
concerning the premises leased at 92A Depot Street, Bellingham, Massachusetts as
more particularly described as follows:


For good and valuable consideration, Lessor leases the premises, together with
all easements, rights, improvements and appurtenances or as the case may be to
Lessee and Lessee hires such premises from Lessor for the term and under the
provisions contained in the above-referenced Agreement, which Agreement is
incorporated in this Memorandum of Lease by this reference.


The term of the Lease between the parties shall shall commence upon Lessee's
occupancy of the premises, but in any event no later than January 1, 2003 and
expire no earlier than September 14, 2016.


This Memorandum is not a complete summary of the lease and the provisions herein
shall not be used in interpreting the lease provisions of the Agreement. In the
event of a conflict between this Memorandum and the Agreement, the Agreement
shall control.


Signed in the presence of:







Northeast Energy Associates,
A Limited Partnership

By Northeast Energy, LP,
    Its General Partner


By ESI Northeast Energy GP,
    Its Administrative General Partner





   


By:









   




The BOC Group, Inc.









   



By:











 

 



State of New Jersey

     

SS:

 


County of Union

   



The foregoing instrument was acknowledged before me this _____ day of
_________________, 2002 by __________________.

   












   

Notary Public



State of ______________________

     

SS:

 


County of _____________________

   



The foregoing instrument was acknowledged before me this _____ day of
_________________, 2002 by __________________ of The BOC Group, Inc., a Delaware
corporation, on behalf of the corporation.

   












   

Notary Public



THIS INSTRUMENT PREPARED BY:

   
















   









 

 

Exhibit C

Form of Transition Services Agreement



 

 

Exhibit D

Form of Operations Report



 

 

Exhibit E

Delivery Point



 

 

Exhibit F

Rent Schedule



I.



Base Rent

 

$224,848.00 per month (May 1 - October 31, hereinafter "Summer")

 

$155,370.00 per month (November 1 - April 30, hereinafter, "Winter")

 


Additional Rent

 

Summer: for Volume greater than 4.7 MW/hr, the rate is as set forth in Section
II below

 

Winter: for Volume greater than 3.7 MW/hr, the rate is set forth in Section II
below


II.


Additional Rent shall be according to the following schedule:



Power Schedule



Year

Rate ($/MWhr)






2003


$  77.89

2004

$  80.60

2005

$  83.51

2006

$  86.63

2007

$  90.00

2008

$  93.61

2009

$  97.49

2010

$101.67

2011

$106.16

2012

$110.99

2013

$116.17

2014

$121.75

2015

$127.75

2016

$134.19




III.


Base Rent (for both Summer and Winter) shall be adjusted annually beginning
January, 2004 by the following formula

:  


RentNew = Base Rent x (PPIN/PPIB)

 


Where

 


PPIB = Final annual average PPI Industrial Commodities for the time period
January 1, 2002 to December 31, 2002

 


PPIN = Annual average PPI Industrial Commodities for the twelve month period
preceding each escalation

 


RentNew = New Base Rent, provided however that the RentNew shall never be less
than the Base Rent

 



Invoices issued prior to publication of the final PPIN will reflect a
provisional adjustment based on the publication of the preliminary PPIN and will
be promptly adjusted based following publication of the final PPIN. NEA shall
calculate all pricing adjustments herein and provide BOC with a copy of the
calculations for the BOC's verification of the same.



 

 

Exhibit G

Copy of Fluor Daniels License Agreement



 

 

Exhibit H

Copy of Form of Three Party Agreement



 

 

Exhibit I

Copy of Form on Consent Agreement



 

 

Schedule I

Equipment


Front End and Back End



 

 

Schedule II

NEA Permit Requirements



1.



Title 5 Air Permit

2.

Risk Management Plan

3.

Storm Water Pollution Plan

4.

Septic System



 

 

Schedule II

Permitted Encumbrances



 

 

Schedule IV

Inventory/Spare Parts



 

 

Schedule V

Sample Calculation for Applying Credits



Example 1 - Facility is not operating for 98 hours during June. First BOC
downtime event during calendar year


Base Rent = $224,848.00

Hourly Charge = $224,848.00 / 30 days / 24 hours per day = $312.29 / hour


Minimum Downtime prior to banking credits - 48 hours

Allowable Credits - 98 hours minus 48 hours = 50 Hours times $312.29 / hour
equals $15,614.44 in credits


Credits can be applied against Additional Rent within 12 months of incurring
this downtime event


Example 2 - Facility is not operating for 312 hours during June. First BOC
downtime event during calendar year


Base Rent = $224,848.00

Hourly Charge = $224,848.00 / 30 days / 24 hours per day = $312.29 / hour


Minimum Downtime per year prior to banking credits - 48 Hours

Maximum Downtime per year - 240 hours

Allowable Credits - 312 hours minus 48 hours = 264 Hours - Greater than annual
cap, so limited to annual cap of 240 hours.


Credit Calculation - 240 hours times $312.29 / hour equals $74,949.60 credits

Credits can be applied against Additional Rent within 12 months of incurring
this downtime event


Example 3 - Facility is not operating for 72 hours during June. BOC has already
used 200 allowable credit hours during calendar year.


Base Rent = $224,848.00

Hourly Charge = $224,848.00 / 30 days / 24 hours per day = $312.29 / hour


Minimum Downtime per year prior to banking credits - 48 Hours

Maximum Downtime per year - 240 hours

Allowable Credits - the minimum of 240 allowable hours less hours accrued to
date or hours down during event

As the event's 72 hours plus the already experienced 200 hours is greater than
the cap, this event's credit hours are limited to 40 hours (240 minus 200), and
no other credit hours are allowed during the calendar year.


Credit calculation - 40 hours times $312.29 / hour equals $12,491.60 credits

Credits can be applied against Additional Rent within 12 months of incurring
this downtime event



 

 

Schedule VI

NEA Security and Safety Policies



 

 

Schedule VII

Insurance



During the Operating Period, BOC and NEA shall maintain in effect the following
insurance coverages:


NEA:


1) Property "All Risks" Insurance coverage for in a limit equal to the
replacement cost value of the Facility comparable to similar policies offered at
the international level for this type of Facility; and


2) Comprehensive General Liability Insurance coverage of at least $1M, which
shall include (a) injury to or death of or damage to the property of any third
party, (b) damage to the environment, (c) liability arising from performance of
this Agreement, and (d) contractual liability coverage applicable to this
Agreement, all of which shall be comparable to similar policies offered at the
international level for this type of risk; and


3) Workers' Compensation Insurance with statutory limits and Employer's
liability insurance coverage with limits of at least $1M per occurrence.


All policies of insurance maintained by NEA pursuant to this Section shall:


·


be endorsed to name BOC as an additional insured on the liability policy;


·


provide at least 30 days' written notice to BOC in the event that such insurance
is cancelled, materially reduced, restricted or expires;


·


include a waiver of subrogation in favor of BOC, and its subcontractors,
employees and persons under its control;


·


have deductibles appropriate for NEA's financial capability and in line with
appropriate industry standards.


BOC:


1) Automobile Liability Insurance of at least $1M


2) Comprehensive General Liability Insurance coverage of at least $1M which
shall include injury to or death of or damage to the property of any third party
and shall include liability arising from performance of this Agreement, and
shall be comparable to similar policies offered at the international level for
this type of risk.



3) Workers' Compensation Insurance - statutory limits


All policies of insurance maintained by BOC pursuant to Section 14 shall:


·


provide at least 30 days' written notice to NEA in the event that such insurance
is cancelled, materially reduced, restricted or expires



 

 

Appendix I



Cost Allocations for Major Repairs or Replacements of Front End and Back End
Equipment shall be subject to the following formulas:


NEA = 1-


Remaining Term of the Agreement

 

Original Term of the Agreement


BOC =


Remaining Term of the Agreement

 

Original Term of the Agreement


The above formulas shall be further adjusted in the event of early termination
of the Agreement as set forth therein and any Interest attributable thereto.

